Citation Nr: 9935600	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  98-17 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in San 
Juan, Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.  

2.  Entitlement to service connection for a left knee 
disability.  

3.  Entitlement to service connection for a right knee 
disability.  

4.  Entitlement to service connection for a left ankle 
disability.  

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus.

6.  Entitlement to an original evaluation (extraschedular) in 
excess of 60 percent for a low back disability.

7.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from March 1971 to March 
1973, October 1976 to July 1983, and May 1984 to September 
1995.  This matter comes before the Board of Veteran's 
Appeals (Board) on appeal from rating decisions of the San 
Juan, Puerto Rico, Regional Office (RO).

Historically, a June 1997 rating decision, in part, denied 
service connection for tinnitus.  Although appellant was 
provided notice of that adverse decision the following month, 
he did not file a timely Notice of Disagreement therewith.  
That June 1997 rating decision represents the last final 
decision on that issue.  Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  

Appellant subsequently appealed a January 1998 rating 
decision, which denied service connection for degenerative 
joint disease of the cervical spine on the grounds that the 
claim was not well grounded; and granted service connection 
and assigned a 60 percent evaluation for a low back 
disability (classified as including paravertebral myositis, 
right L5-S1 radiculopathy, and degenerative joint disease of 
the lumbar spine).  He also appealed a December 1998 rating 
decision which, in part, denied service connection for 
disabilities of the knees and left ankle on the grounds that 
these claims were not well grounded; denied reopening of the 
claim for service connection for tinnitus; and denied a total 
rating based on individual unemployability.  RO hearings were 
held in December 1998 and March 1999.  

It should be added that in Fenderson v. West, 12 Vet. App. 
119 (1999), the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(Court) explained that there was a legal distinction between 
a claim for an "original" rating and an "increased" rating 
claim.  In light of the aforestated legal distinction in 
Fenderson, the Board has reframed the low back disability 
"increased rating" appellate issue as that delineated on 
the title page of this decision.  

The Board will render a decision herein on the issues stated 
on the title page of this decision, except for the issue of a 
total rating based on individual unemployability, which will 
be dealt with in the REMAND section below.  


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appeal, to the extent legally required, 
has been obtained by the RO.

2.  It has not been shown, by competent evidence, that 
appellant has disabilities of the knees and left ankle that 
are related to service.

3.  It is as likely as not that appellant's cervical spine 
disability is related to service.  

4.  By a June 1997 rating decision, service connection for 
tinnitus was denied.  Although appellant was provided notice 
of that adverse decision the following month, he did not file 
a timely Notice of Disagreement therewith.  

5.  Additional evidence submitted subsequent to that 
unappealed June 1997 rating decision, to the extent it denied 
service connection for tinnitus, when viewed in the context 
of all the evidence, does not bear directly and substantially 
upon the specific matter under consideration and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

6.  The appellant's service-connected low back disability is 
manifested primarily by complaints of low back pain with 
occasional numbness of the lower extremities; no more than 
moderate paravertebral muscle spasms/tenderness; and 
radiographic evidence of lumbosacral arthritis and discogenic 
disease without disc herniation.  He exhibits movement of the 
back in all planes; deep tendon reflexes of the lower 
extremities are present albeit with decreased right ankle 
jerk; lower extremity muscle strength is no more than mildly 
decreased; and gait is unimpaired.  

7.  Any lumbar intervertebral disc syndrome cannot be 
reasonably characterized as more than pronounced in degree.  
The service-connected low back disability does not present 
such an unusual or exceptional disability picture as to 
render the application of the regular schedular standards 
impractical.  


CONCLUSIONS OF LAW

1.  Appellant has not submitted evidence of well-grounded 
claims for entitlement to service connection for disabilities 
of the knees and left ankle.  38 U.S.C.A. §§ 1110, 1131, 
5107(a) (West 1991); 38 C.F.R. § 3.303 (1999).

2.  With resolution of reasonable doubt in the appellant's 
favor, the cervical spine disability, now classified as 
arthritis of the cervical spine, was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 1991); 38 C.F.R. 
§§ 3.303 (1999).

3.  Evidence received subsequent to the unappealed June 1997 
rating decision, which denied service connection for 
tinnitus, is not new and material, and the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.302(a) (1998); Manio v. Derwinski, 
1 Vet. App. 140 (1991).  

4.  The criteria for an original (extraschedular) evaluation 
in excess of 60 percent for the service-connected low back 
disability have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.71a, Code 5293 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Disabilities of the Knees, Left 
Ankle, and Cervical Spine

In deciding these aforecited service connection issues, the 
Board will consider applicable statutory and regulatory 
provisions, including the following:  Service connection may 
be granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.  In pertinent part, for the showing of chronic disease 
in service, there are required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  



A.  Service Connection for Disabilities of the Knees and Left 
Ankle

A threshold question to be answered is whether appellant has 
presented evidence of well-grounded claims with respect to 
the issues of service connection for disabilities of the 
knees and left ankle.  A well-grounded claim is one which is 
plausible, meritorious on its own, or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
In Tirpak v. Derwinski, 2 Vet. App. 609 (1992), the Court 
held that the appellant in that case had not presented a 
well-grounded claim as a matter of law.  The Court pointed 
out that "unlike civil actions, the Department of Veterans 
Affairs (previously the Veterans Administration) (VA) 
benefits system requires more than an allegation; the 
claimant must submit supporting evidence."  If a well-
grounded claim has not been presented, the appeal with 
respect to that issue must fail.  King v. Brown, 5 Vet. App. 
19, 21 (1993) held that "evidentiary assertions [by the 
veteran] must also be accepted as true for the purpose of 
determining whether the claim is well grounded.  Exceptions 
to this rule occur when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion." 

Appellant contends, in essence, that said claimed 
disabilities are related to service.  It should be added that 
with respect to the not well-grounded service connection 
claims for disabilities of the knees and left ankle, 
appellant and his representative have been informed by the RO 
that the claims were denied, in part, due to the lack of 
clinical evidence indicating that said claimed disabilities 
are related to service.  See, in particular, an August 1998 
Statement of the Case; and December 1998 and March 1999 
Supplemental Statements of the Case.  Additionally, said 
Statements included provisions of law with respect to 
veterans' responsibility for filing a well-grounded claim and 
general service connection principles.  It is therefore 
apparent that they were knowledgeable regarding the necessity 
of competent evidence to support these service connection 
claims for disabilities of the knees and left ankle.  Thus, 
it is concluded that appellant and his representative had 
notice of the type of information needed to support these 
service connection claims for disabilities of the knees and 
left ankle and complete the application.  See Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  See also Epps v. Brown, 9 
Vet. App. 341, 344 (1996), wherein the Court explained that 
"[t]he Robinette opinion held that 38 U.S.C. § 5103(a) 
imposes an obligation upon the Secretary to notify an 
individual of what is necessary to complete the application 
in the limited circumstances where there is an incomplete 
application which references other known and existing 
evidence."  It does not appear that appellant or his 
representative has informed the VA of the existence of any 
specific existing competent evidence that would render said 
service connection claims for disabilities of the knees and 
left ankle well grounded.  It thus appears that the 
application as to this issues is complete.

Appellant's service medical records during the first and 
second periods of service did not reveal any complaints, 
findings, or diagnoses pertaining to disabilities of the 
knees and left ankle.  Although in August 1984, he was 
treated for an ankle sprain, this was clinically noted as 
involving the right, not the left, ankle.  The service 
medical records during the third period of service reveal 
that in January 1991, he strained his left knee while 
running/exercising.  Left knee strain due to "overuse" was 
assessed.  In February 1991, the left knee was stiff on 
movement.  Although knee strain and mild degenerative joint 
disease were assessed, an x-ray of the knee was actually 
clinically noted as essentially unremarkable.  Although in 
April 1993, he was treated for an ankle injury, this was 
clinically noted as involving the right, not the left, ankle.  
Significantly, the remainder of the service medical records, 
including a January 1995 examination report, did not reflect 
any complaints, findings, or diagnoses pertaining to chronic 
disabilities of the knees and left ankle.  

VA examinations in January and February 1997 do not include 
any findings or diagnoses pertaining to chronic disabilities 
of the knees and left ankle.  A December 1997 employment 
clinical record also does not include any findings or 
diagnoses pertaining to chronic disabilities of the knees and 
left ankle.  The significant point is that appellant has not 
presented any competent evidence indicating that chronic 
disabilities of the knees and left ankle are presently 
manifested and related to military service.  Lay statements 
are not competent evidence with respect to medical causation; 
and appellant is not qualified to offer medical opinion or 
diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The Court, in Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992), held that, referring to the veteran in that case:

He apparently is of the belief that he is 
entitled to some sort of benefit simply 
because he had a disease or injury while 
on active service.  That, of course, is 
mistaken.  Congress specifically limits 
entitlement for service-connected disease 
or injury to cases where such incidents 
have resulted in a disability.  See 38 
U.S.C. § 1110 (formerly § 310).  In the 
absence of proof of a present disability 
there can be no valid claim.  Our perusal 
of the record in this case shows no claim 
of or proof of present disability.  
Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the Court 
stated, in pertinent part, that "in order for a claim to be 
well grounded, there must be competent evidence of current 
disability (a medical diagnosis)...; of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence)...; and of a nexus between the in-service injury or 
disease and the current disability (medical evidence)...."

Thus, given the lack of clinical evidence showing that 
appellant presently has chronic disabilities of the knees and 
left ankle that are related to military service, the claims 
for service connection for disabilities of the knees and left 
ankle are not well grounded.  The claims are therefore 
denied.  38 U.S.C.A. § 5107(a).  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); Grivois v. Brown, 6 Vet. App. 136 (1994).  
See also, Edenfield v. Brown, 8 Vet. App. 384, 390 (1995).


B.  Service Connection for a Cervical Spine Disability

Inasmuch as the Board has herein granted service connection 
for a cervical spine disability, that claim is well grounded 
and the evidence adequate.  Appellant's service medical 
records during the third period of service reveal that in 
June 1991, he complained of right shoulder pain radiating 
through the neck and back.  "Torticol[l]is - muscle spasm" 
was assessed.  Parenthetically, torticollis is medically 
defined, in part, as "[w]ryneck; a contracted state of the 
cervical muscles, producing twisting of the neck...."  See 
Dorland's Illustrated Medical Dictionary, 1594 (24th ed. 
1965).  Significantly, in June 1995, he complained of right 
shoulder pain radiating down to the lower back and right 
trapezius muscle spasm was assessed.  According to medical 
definition, the trapezius muscle has its origin, in part, at 
the spinous process of the seventh cervical vertebra with 
innervation of the spinal accessory and cervical plexus.  See 
Dorland's Illustrated Medical Dictionary, supra, at 967.  
Apparently, x-rays of the cervical spine were not 
accomplished during appellant's military service, since there 
is no mention of x-rays of the cervical spine in the service 
medical records.  See also a December 1998 hearing 
transcript, at T.9-10, wherein appellant testified that 
cervical spine arthritic changes were initially detected on a 
post-service 1997 x-ray study.  

On January 1997 VA examination, only approximately 15 months 
after service, it was reported that x-rays that month had 
shown cervical spine arthritic changes.  Clinically, 
appellant currently exhibited muscle spasms in the cervical 
area.  Degenerative joint disease of the cervical spine was 
diagnosed.  

Resolving all doubt in appellant's favor, it is the Board's 
opinion that given that muscle spasms in the cervical area 
were clinically shown during the latter part of service and 
on VA examination shortly after service, when cervical spinal 
pathology was initially confirmed on x-ray, it is as likely 
as not that appellant's cervical spine disability is related 
to service.  Consequently, service connection for a cervical 
spine disability, to include arthritic changes of the 
cervical spine, is warranted.  38 U.S.C.A. §§ 1110, 1131, 
5107(b); 38 C.F.R. §§ 3.303.  



II.  Whether New and Material Evidence has been Submitted to 
Reopen a Claim of Entitlement to Service Connection for 
Tinnitus

With respect to the issue of whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for tinnitus, "new" 
evidence means more than evidence which was not previously 
physically of record, and must be more than merely 
cumulative.  To be "material" evidence, it must by itself 
or in connection with evidence previously assembled be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); and 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
unappealed June 1997 rating decision, which denied, in part, 
service connection for tinnitus, is final and may not be 
reopened, in the absence of new and material evidence.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104(a), 3.156(a), 
20.302(a); Manio.

With regards to a preliminary matter, the Board must examine 
the record and determine whether the VA has any further 
obligation to assist in the development of this claim to 
reopen service connection for tinnitus.  38 U.S.C.A. 
§ 5107(a).  After reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed and that no useful purpose would be served by 
remanding this issue with directions to provide additional 
assistance to the appellant.  In Graves v. Brown, 8 Vet. App. 
522, 525 (1996), the Court held that:

[W]hen a veteran has made an application 
to reopen a claim and the Secretary is on 
notice of evidence which may prove to be 
new and material but has not been 
submitted with the application, the 
Secretary has a duty under section 5103 
to inform a claimant of the evidence that 
is "necessary to complete the 
application."

The Board finds that appellant and his representative were 
knowledgeable regarding the necessity of competent evidence 
showing that tinnitus is currently manifested and related to 
service.  See, in particular, an October 1998 RO letter and a 
March 1999 Supplemental Statement of the Case, essentially 
advising appellant that new and material evidence must be 
submitted to reopen his claim, such as medical records 
showing that tinnitus was treated in service or that any 
currently manifested tinnitus is related to service.  
Additionally, it does not appear that appellant has informed 
the VA of the existence of any specific competent evidence 
that might prove to be new and material concerning this 
appellate issue.  See Graves, at 8 Vet. App. 525.

The evidence previously considered in the unappealed June 
1997 rating decision included appellant's service medical 
records for his three periods of service.  None of these 
records, including a January 1995 examination report, 
contained any pertinent history, complaints, findings, or 
diagnoses with respect to tinnitus.  A September 1996 initial 
application for VA disability benefits did not mention 
tinnitus.  Although on January 1997 VA examination, appellant 
provided a history of tinnitus, there were no clinical 
findings or diagnoses with respect to tinnitus.  

The evidence received subsequent to the unappealed June 1997 
rating decision is not new and material.  Although additional 
service medical records dated from April to July 1995 and 
certain medical records dated in February and December 1997 
were submitted by appellant in August 1997 and March 1998, 
none of these records contain clinical findings or diagnoses 
with respect to tinnitus.  In fact, a July 1995 in-service 
medical questionnaire indicated that appellant denied ear 
problems, including "ringing."  A November 1998 VA 
orthopedic examination likewise did not include any clinical 
findings or diagnoses with respect to tinnitus.  

None of the competent evidence submitted subsequent to the 
unappealed June 1997 rating decision indicates that appellant 
currently has tinnitus related to service.  Lay assertions of 
medical causation are not sufficient to reopen a claim under 
38 U.S.C.A. § 5108.  Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  

Thus, additional evidence submitted subsequent to that 
unappealed June 1997 rating decision, to the extent it denied 
service connection for tinnitus, when viewed in the context 
of all the evidence, does not bear directly and substantially 
upon the specific matter under consideration and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Since new and material 
evidence has not been submitted, the claim for service 
connection for tinnitus is not reopened.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302(a).  
The benefit-of-the-doubt doctrine is inapplicable, since new 
and material evidence has not been submitted to reopen the 
claim.  Annoni v. Brown, 5 Vet. App. 463 (1993).


III.  An Original Evaluation in Excess of 60 percent for a 
Low Back Disability

Initially, the Board finds that appellant's aforementioned 
low back disability claim on appeal is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a), in that the 
claim is plausible.  See also Drosky v. Brown, 10 Vet. 
App. 251, 254 (1997).  This being so, the Board must examine 
the record and determine whether the VA has any further 
obligation to assist in the development of that claim.  
38 U.S.C.A. § 5107(a).

After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed and that no 
useful purpose would be served by remanding the case with 
directions to provide further assistance to the appellant.  A 
comprehensive medical history and detailed findings regarding 
his service-connected low back disability over the years are 
documented in the medical evidence.  Recent VA examinations 
were conducted in 1997 and 1998.  These examinations were 
sufficiently detailed and comprehensive in describing the 
nature and severity of said disability, and included 
assessment of any restricted low back motion, neurologic 
findings, and associated functional impairment.  

There is no indication that more recent, relevant medical 
records exist that would indicate a greater degree of 
severity with respect to the service-connected low back 
disability than that shown on said examinations.  Thus, the 
Board concludes that the evidence is sufficient for reaching 
a fair and well-reasoned decision with respect to this 
disability rating issue, and that the duty to assist 
appellant as contemplated by 38 U.S.C.A. § 5107(a) has been 
satisfied.

Appellant asserts, in essence, that the service-connected low 
back disability is of such severity as to warrant a higher 
evaluation.  Disability evaluations are determined by 
application of a schedule of ratings which is based on 
average impairment of earning capacity under the VA's 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  The Board will consider appellant's 
service-connected low back disability in the context of the 
total history of that disability, particularly as it affects 
the ordinary conditions of daily life, including employment, 
as required by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 
and other applicable provisions.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

In reaching these determinations, the Board has applied the 
provisions of the Schedule for Rating Disabilities in a 
manner most beneficial to the appellant.  Rating disabilities 
is not an exact science, as indicated by the Schedule for 
Rating Disabilities.  It should be appreciated that rating a 
disability is dependent in large measure upon the impact the 
disability has upon industrial functioning, as is recognized 
by the provisions of 38 C.F.R. Part 4, § 4.1.

Appellant's service medical records reflect treatment for low 
back pain with radiating pain down the lower extremity, 
paresthesia, and paraspinal muscle spasms.  

On January 1997 VA general medical examination, appellant 
complained of low back pain particularly on prolonged 
standing/walking.  Clinically, forward flexion of the back 
was to 60 degrees.  It was noted that there were no 
sensorimotor deficits, although knee jerks were hypoactive.  
Significantly, gait, posture, and carriage were unimpaired 
and he was able to squat without difficulty.  On January 1997 
VA neurologic examination, there were moderate paravertebral 
muscle spasms.  However, no sensorimotor deficits were noted.  

On February 1997 VA orthopedic examination, there were 
moderate paravertebral muscle spasms.  The lumbar spine 
exhibited 40 degrees' forward flexion, 20 degrees' backward 
extension, and 25 degrees' rotation, bilaterally, with 
exquisite pain on all motions reported.  The right ankle jerk 
was "+1", which was noted as indicative of right S1 [nerve] 
root damage.  However, the lower extremities had no muscle 
atrophy or decreased strength.  Although a lumbar MRI was 
interpreted as showing lumbar degenerative discogenic 
disease, it was noted that no disc herniation was present.  
Similar clinical findings were reported on a November 1998 VA 
orthopedic examination.  On that latter examination, 
appellant's complaints included mild low back pain with 
occasional lower extremity numbness, posteriorly (although a 
history of recent emergency room treatment for severe low 
back pain was provided).  There were only moderate 
paravertebral muscle spasms, painful motion, and tenderness.  
The lumbar spine exhibited 50 degrees' forward flexion, 25 
degrees' backward extension, 30 degrees' lateroflexion, and 
35 degrees' rotation, with pain on all motions reported.  
Although the right ankle jerk was "+1", right lower 
extremity weakness was described as only mild; and gait was 
unimpaired.  

A previous December 1997 clinical record and associated 
document indicated that appellant's brief employment from 
November to December of that year as a Civil Service laborer 
had apparently been terminated because his low back condition 
prevented him from performing his job requisites of heavy 
lifting, carrying, and pulling.  However, the examiner who 
conducted the November 1998 VA orthopedic examination opined 
that appellant's low back condition restricted, but did not 
preclude, his ability to perform light work.  

It is reiterated that the RO assigned a 60 percent original 
evaluation for a low back disability (classified as including 
paravertebral myositis, right L5-S1 radiculopathy, and 
degenerative joint disease of the lumbar spine) under 
Diagnostic Code 5293.  Appellant is currently receiving the 
maximum 60 percent evaluation assignable under the applicable 
schedular criteria for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, and little intermittent 
relief.  With respect to the issue of entitlement to an 
extraschedular evaluation in excess of 60 percent for that 
disability, it would not be reasonable to characterize the 
lumbar intervertebral disc syndrome as more than pronounced 
in degree, since on the recent VA examinations, appellant 
exhibited considerable ranges of back motion; muscle spasms 
were no more than moderate in degree; there was no 
radiographic evidence of any lumbar disc herniation; and gait 
was unimpaired, although the right ankle jerk was diminished.  
38 C.F.R. Part 4, § 4.7, Code 5293.

In deciding the low back disability rating issue herein, the 
Board has considered the provisions of 38 C.F.R. §§ 4.10, 
4.40, and 4.45, which relate to functional loss due to pain, 
weakness or other musculoskeletal pathology.  See also DeLuca 
v. Brown, 8 Vet. App. 202, 205-208 (1995).  It should be 
pointed out that Code 5293 encompasses "characteristic pain 
and demonstrable muscle spasms."  Thus, appellant's painful 
low back motion has been compensated for under the 60 percent 
rating assigned by the RO for lumbar discogenic disease.  
This 60 percent rating adequately compensates him for any 
painful low back motion.  See 38 C.F.R. § 4.14 (1999); Brady 
v. Brown, 4 Vet. App. 203, 206 (1993); and Esteban v. Brown, 
6 Vet. App. 259 (1994).  See also VA O.G.C. Prec. Op. No. 36-
97 (Dec. 12, 1997).  

An extraschedular evaluation is not warranted, since the 
evidence does not show that the service-connected low back 
disability presents such an unusual or exceptional disability 
picture as to render the application of the regular schedular 
standards impractical.  Although the December 1997 clinical 
record indicated that appellant's low back condition 
prevented him from performing heavy lifting, carrying, and 
pulling, a 60 percent schedular rating under Diagnostic Code 
5293 contemplates a significant degree of industrial 
impairment from lumbar discogenic disease; and the examiner 
who conducted the November 1998 VA orthopedic examination 
opined that the back impairment would restrict, but not 
preclude, light work.  Thus, while the appellant reportedly 
left his last employment due to his back condition, the 
examiners have not described an inability to perform 
sedentary labor or any type of employment not requiring heavy 
lifting that would be indicative of marked interference with 
all forms of employment.  Finally, the evidentiary record 
does not reflect that appellant's low back disability 
requires frequent periods of hospitalization.  The benefit-
of-the-doubt doctrine is inapplicable, since the 
preponderance of the evidence is against allowance of this 
issue on appeal, for the foregoing reasons.  


ORDER

Service connection for a cervical spine disability, to 
include arthritis of the cervical spine, is granted.  To this 
extent, the appeal is allowed.  

Since appellant has not submitted evidence of well-grounded 
claims for entitlement to service connection for disabilities 
of the knees and left ankle, these claims are denied.  

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for tinnitus and 
the claim is denied.  

An original evaluation (extraschedular) in excess of 60 
percent for a low back disability is denied.  


REMAND

With respect to the remaining issue of a total rating based 
upon individual unemployability issue, this claim appears 
"well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a), in that the claim is plausible.  See also Drosky, 
supra.  Since the Board herein has granted service connection 
for a cervical spine disability, the rating for that disorder 
appears intertwined with the total rating based upon 
individual unemployability issue, since a total rating is 
based upon the impact on employability by service-connected 
disabilities, singularly or in combination.  Therefore, due 
to procedural due process concerns, it is the Board's opinion 
that the RO should be afforded an opportunity to readjudicate 
the total rating based upon individual unemployability issue 
with consideration of all the service-connected disabilities, 
including the now service-connected cervical spine 
disability.  


Accordingly, the case is REMANDED for the following:

1.  The RO should arrange appropriate 
examinations, such as orthopedic and 
neurologic, to determine the degree of 
functional impairment or interference 
with employability, if any, by the 
service-connected disabilities.  The 
examiners should differentiate the 
symptoms associated with the service-
connected disabilities from those 
attributable to any disability for which 
service connection is not in effect, if 
this is medically feasible.  The entire 
claims folder should be reviewed by the 
examiners prior to their examinations.  
All indicated tests and studies should be 
performed.

The examiners should specify, with degree 
of probability expressed, whether 
appellant is capable of any form of 
gainful employment (such as relatively 
nonstrenuous, light manual labor) when 
considering only the service-connected 
disabilities, consistent with his 
industrial and educational background; 
and explain in detail the rationale for 
their conclusions.

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
in the examination reports.

2.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

3.  The RO should review any additional 
evidence and readjudicate the issue of a 
total rating based upon individual 
unemployability, with consideration of 
applicable court precedents and statutory 
and regulatory provisions.  Initial 
consideration is, of course, given to the 
adjudication of the rating of the newly 
service connected disorder.

When this development has been completed, and if the benefit 
sought is not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a Supplemental Statement of the Case.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

